DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, second paragraph, and page 9, second paragraph, filed 02/03/2022, with respect to the rejection(s) of claim(s) 1 and 33 under 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5701966 Amico; Peter self-propelled vehicle .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090008499 Ai Shaw;  in view of US 5701966 A Amico; Peter. 
1.	Regarding claim 23 Shaw teaches an air transportation system comprising: (a) an aerial vehicle comprising a passenger cabin (fig. 2A, element 20 air vehicle) for receiving at least one passenger (fig. 21B, element 20 includes seating) and a propulsion system comprising a plurality of propulsion units (fig, 2A, elements 34) ; and (b) a robotic system comprising at least one handling robot (fig. 1, element 14) but fails to teach  configured for automatically approaching and docking with the aerial vehicle while not in flight, furthermore Shaw teaches wherein said at least one handling robot is configured for conveying the aerial vehicle between areas of a passenger terminal and wherein said at least one handling robot, or another handling robot of said robotic system, is configured as an energy provisioning intermediary (para 0104 fuel transfer between ground vehicle and air vehicle), but fails wherein the aerial vehicle and said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal are configured to allow said handling robot, after the aerial vehicle has landed, to enter beneath the aerial vehicle, engage the aerial vehicle and raise the entirety of the aerial vehicle so that the aerial vehicle is supported solely by said handling robot for conveying between areas of the passenger terminal. 
However Amico teaches configured for automatically (col. 8, lines 54-57, radio transmitter equal to automatic) approaching and docking with the aerial vehicle while not in flight (fig. 9-fig. 11 helicopter not in flight), and Amico further more teaches wherein the aerial vehicle and said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal are configured to allow said handling robot, after the aerial vehicle has landed, to enter beneath the aerial vehicle, engage the aerial vehicle and raise the entirety of the aerial vehicle so that the aerial vehicle is supported solely by said handling robot (figs.9-11 Vehicle completely under helicopter) for conveying between areas of the passenger terminal (col. 1, lines 40-45 hangar equal to passenger terminal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the docking system taught by Amico in order for “providing a self-propelled vehicle capable of lifting and then transporting skid supported equipment in all directions (omnidirectional), and controllable remotely by a single person using a tethered or radio controller.” (col. 2, lines 15-30).
Claims 25, 26, 28-32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Amico as applied to claims above, and further in view of ES 2683546 T3 Clermont Lionel et al.
2.	Regarding claim 25 Shaw as modified teaches the system of claim 23, but fails to teach wherein said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal and said handling robot configured as an energy provisioning intermediary are integrated as a single handling robot.
However Clearmont teaches wherein said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal (page 2, lines 5-12 “towing and rolling an aircraft”) and said handling robot configured as an energy provisioning intermediary  are integrated as a single handling robot (page 2, lines 5-12 “Maintenance services performed by said ground assistance unit include supplying electric, pneumatic, hydraulic or thermal power to an aircraft, fueling…”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
3.	Regarding claim 26 Shaw as modified teaches the system of claim 23, but fails to teach The system of claim 23, wherein said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal and said handling robot configured as an energy provisioning intermediary are separate handling robots.
However Clearmont teaches wherein said handling robot configured for conveying the aerial vehicle between areas of a passenger terminal (page 2, lines 5-12 “towing and rolling an aircraft”) and said handling robot configured as an energy provisioning intermediary  are separate handling robots (fig. 3, element 1f fuel truck is separate from element 1p power unit).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
3.	Regarding claim 28 Shaw as modified teaches the system of claim 23, but fails to teach wherein said energy provisioning intermediary comprises at least one battery for charging the aerial vehicle. 
However Clearmont teaches wherein said energy provisioning intermediary comprises at least one battery for charging the aerial vehicle (page 4, lines 52-54, electric power).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
4.	Regarding claim 29 Shaw as modified teaches the system of claim 23, but fails to teach wherein said energy provisioning intermediary is configured for filling a fuel tank of the aerial vehicle.
However Clearmont teaches wherein said energy provisioning intermediary is configured for filling a fuel tank of the aerial vehicle (fig. 3, element 1f).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
5.	Regarding claim 30 Shaw as modified teaches the system of claim 23, but fails to teach wherein said energy provisioning intermediary is configured to swap an energy store carried by the aerial vehicle.
However Clearmont teaches wherein said energy provisioning intermediary (fig, 3, elements 1t,p,f) is configured to swap an energy store  carried by the aerial vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
6.	Regarding claim 31, Shaw as modified teaches the system of claim 30, but fails to teach wherein the energy store  is a battery.
However Clearmont teaches wherein the energy store  is a battery (page 4, lines 52-54 equal to battery).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
7.	Regarding claim 32 Shaw as modified teaches the system of claim 30, but fails to teach wherein the energy store  is a fuel cell.
However Clearmont teaches wherein the energy store  is a fuel cell (fig. 3, 1f is a fuel cell).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
8.	Regarding claim 35, Shaw as modified teaches the system of claim 23, but fails to teach further comprising a terminal including:(a) an embarkation area for at least one passenger to board the aerial vehicle; and (b) a take-off area for the aerial vehicle to take off, wherein said at least one handling robot is configured for conveying the aerial vehicle between the embarkation area and the take-off area.
However Clearmont teaches further comprising a terminal including:(a) an embarkation area for at least one passenger to board the aerial vehicle (page 3, lines 42-47, passenger gateway); and (b) a take-off area for the aerial vehicle to take off, wherein said at least one handling robot is configured for conveying the aerial vehicle between the embarkation area and the take-off area (page 3, line 17, “(d) an aircraft towing and taxiing tractor.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the maintenance services taught by Clearmont in order “...to optimize the maintenance of aircraft on the
ground...” (page 3, lines 2-3).
9.	Regarding claim 36 Shaw as modified teaches the system of claim 35, but fails to teach wherein said terminal further comprises a buffer area for accommodating a plurality of aerial vehicles, said at least one handling robot being configured for conveying the aerial vehicle from the buffer area to the embarkation area.
However Clearmont teaches wherein said terminal further comprises a buffer area for accommodating a plurality of aerial vehicles See annotated fig. 2 buffer area), said at least one handling robot being configured for conveying the aerial vehicle from the buffer area to the embarkation area (page 3, line 17, “(d) an aircraft towing and taxiing tractor.”).

Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw and Amico
as applied to claims above, and further in view of US9783075 Henry; Damon C. et al.
10.	Regarding claim 33, Shaw as modified teaches the system of claim 23, but fails to teach wherein
the energy outlet is an energy store replenishing and swapping station comprising a plurality of support
configurations for supporting the energy stores and a plurality of energy store replenishing interfaces for
replenishing the energy stores, the energy store replenishing and swapping station servicing a plurality
of energy provisioning intermediaries by receiving discharged energy stores from an incoming energy
provisioning intermediary and providing replenished energy stores to an outgoing energy provisioning
intermediary.

However Henry teaches wherein the energy outlet is an energy store (fig. 1A, element 110)
replenishing and swapping station (fig. 1A, element 104 enclosure) comprising a plurality of support
configurations for supporting the energy stores (fig. 7A and 7B) and a plurality of energy store
replenishing interfaces for replenishing the energy stores (fig. 7a/B element 700), the energy store
replenishing and swapping station servicing a plurality of energy provisioning intermediaries (figs.3A/B,
element 300) by receiving discharged energy stores from an incoming energy provisioning intermediary
and providing replenished energy stores to an outgoing energy provisioning intermediary (abstract
“exchanging” ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the air transportation system as taught by Shaw with the exchanging of
material taught by Henry in order to “...extend effective flight range and flight time of a desired UAV...”
(col. 4, lines 33-38)

11.	Regarding claim 34, Henry as modified teaches the system of claim 33, wherein said plurality of
support configurations are deployed to support said energy stores as a vertical stack (fig. 7A, element
700 is a vertical stack).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642